Exhibit 99.1 Medigus Receives Approval from Israeli Ministry of Health to Market the MUSE™ System OMER, Israel, July 28, 2015 – Medigus Ltd. (Nasdaq: MDGS) (TASE: MDGS), a medical device company developing minimally invasive endosurgical tools and a leader in direct visualization technologies announced today that the company has received approval from the Israeli Ministry of Health (MOH) to market the Medigus Ultrasonic Surgical Endostapler, or MUSE™ system (formerly known as the SRS™ system) in Israel. The new MOH approval takes effect immediately and will expire in December 2016. The MUSE system is also FDA cleared and CE marked for the treatment of GERD in the United States and Europe, respectively. The new approval of the MOH was granted to Medigus following the expiration in February 2014 of the previously granted approval. “We are pleased to once again receive approval from Israel’s Ministry of Health to market the MUSE system in Israel where our primary research and development occurs,” said Chris Rowland, Chief Executive Officer of Medigus. “As an Israeli company expanding globally and a leader in the transition to minimally invasive endosurgical procedures, this approval allows us to leverage the abilities of leading surgeons and gastrointestinal physicians located close to our research and development facility to regularly perform procedures using the MUSE™ system while continuing to provide physicians around the world with leading non-invasive technologies.” Prior to the approval of the MUSE system, anterior fundoplication (stapling of the upper part of the stomach, or fundus, to the lower esophageal sphincter) to treat GERD was typically performed surgically or laparoscopically, which required incisions. The MUSE system, however, is administered endoscopically, and therefore requires no incisions. Medigus intends to engage leading local physicians in Israel to perform patient procedures with the MUSE system, as well as to compile study related data with respect to the treatment. About MUSE The MUSE system is a leading technology in Natural Orifice Endoscopic Surgery procedures. The single operator system performs anterior partial fundoplication with standard surgical staples in a less invasive way, compared to other surgical procedures. Its intuitive endosurgical platform consists of a single use flexible surgical endostapler, equipped with a proprietary miniature camera, an ultrasonic sight and a range finder. The endostapler, which resembles an endoscope, is designed to be operated by a single user, includes a handle with controls, an 80cm flexible shaft, a 5cm rigid section holding a cartridge with 5 standard 4.8mm titanium surgical staples, a ratchet controlled one-way articulating section, and a distal tip.The MUSE system is FDA cleared and CE marked. About Medigus Medigus is a medical device company specializing in developing minimally invasive endosurgical tools and highly innovative imaging solutions. Medigus is a pioneer developer of a unique proprietary endoscopic device, the MUSE™ system, to treat gastroesophageal reflux disease (GERD), one of the most common chronic diseases in the western world. As an expert in micro-endoscopic devices, Medigus has developed a range of micro CMOS (complementary metal-oxide semiconductor) and CCD (charge-coupled device) video cameras, including micro ScoutCam™ 1.2, which the company believes is the smallest in the world. These innovative cameras are suitable for both medical and industrial applications. The MUSE system incorporates Medigus’ revolutionary micro ScoutCam technology. Based on its proprietary technologies, Medigus designs and manufactures endoscopy and micro camera systems for partner companies, including major players in the medical and industrial fields. The company is committed to providing integrated solutions to meet all of its customer's imaging needs. Medigus is traded on the Nasdaq Capital Market and the TASE (Tel-Aviv Stock Exchange). To learn more about the company’s advanced technology, please visit www.medigus.com or www.microscoutcam.com. Cautionary Statement Regarding Forward-Looking Statements This press release may contain statements that are“Forward-Looking Statements,” which are based upon the current estimates, assumptions and expectations of the company’s management and its knowledge of the relevant market. The company has tried, where possible, to identify such information and statements by using words such as “anticipate,” “believe,” “envision,” “estimate,” “expect,” “intend,” “may,” “plan,” “predict,” “project,” “target,” “potential,” “will,” “would,” “could,” “should,” “continue,” “contemplate” and other similar expressions and derivations thereof in connection with any discussion of future events, trends or prospects or future operating or financial performance, although not all forward-looking statements contain these identifying words. By their nature, Forward-Looking Statements involve uncertainties which may cause future results of the company’s activity to differ significantly from the content and implications of such statements. Among the factors which may cause the actual results to differ from the Forward-Looking Statements are changes in the target market and the introduction of competitive products, regulatory, legislative and policy changes, and clinical results. Forward-Looking Statements are pertinent only as of the date on which they are made, and the company undertakes no obligation to update or revise any Forward-Looking Statements, whether as a result of new information, future developments or otherwise. Neither the company nor its shareholders, officers and employees, shall be liable for any action and the results of any action taken by any person based on the information contained herein, including without limitation the purchase or sale of company securities. Nothing in this press release should be deemed to be medical or other advice of any kind. # # # MEDIA CONTACT: Chantal Beaudry / Carrie Yamond Lazar Partners Ltd. 212-867-1762 cbeaudry@lazarpartners.com cyamond@lazarpartners.com INVESTOR RELATIONS: Miri Segal-Scharia Hayden/ MS-IR LLC 917-607-8654 msegal@ms-ir.com 2
